Submitted November 8, 1926.
The appellee's claim was for compensation resulting from the loss of an eye. The referee and the compensation board sustained the application and this result was affirmed on appeal to the court of common pleas. The contention of the appellant is that it was not shown by the testimony that the injury complained of was the result of an accident. The only question for our consideration is whether there was evidence sustaining the finding of the referee. The testimony shows that the applicant was engaged in digging a post-hole in stony ground and while using a crowbar struck a stone with such force as to jar his body, immediately following which he sustained a hemorrhage of the left eye, which resulted in total blindness of that eye. It seems not to be controverted that the hemorrhage resulted at the time stated by the witness and there is uncontradicted and competent evidence that the blindness resulted therefrom. There is also the evidence of two medical experts who *Page 395 
examined the applicant at different times and were familiar with his condition, that a jar occurring as alleged by the claimant, adequately accounted for the injury and that in their opinion the hemorrhage was produced by the jar. The burden is on the claimant to prove that his injury was the result of an accident, and a jar to the body, attending the use of a heavy instrument such as the claimant was handling, is within the definition of an accident: Gausman v. Pearson Company, 284 Pa. 354. The testimony of the medical experts as to the cause of the claimant's condition is up to the legal requirement and more conclusive than declared necessary in the case above cited. The eye was somewhat infirm before the injury and may have been more susceptible to the effect of a jar than if it had been in a normal condition as suggested by one of the witnesses, but that is not a controlling consideration in the case.
The point is made by the appellant that the claimant had lost the sight of this eye before the injury in question and that, therefore, compensation should not be allowed, but this position is not supported by the evidence. The sight of the eye was defective but the evidence is express and direct that it was of such service that even with the loss of the right eye the complainant could have engaged in some gainful employment with the use of the left eye. We are satisfied from an examination of the evidence that it was sufficient to support the action of the referee and the compensation board.
The appeal is, therefore, dismissed at cost of the appellant and the judgment affirmed. *Page 396